Citation Nr: 9917239	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for chronic cervical, 
thoracic and lumbosacral strain as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from December 1968 to December 
1972.  The appellant was in Vietnam from April 1970 to March 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The Board notes that by rating decision dated in December 
1994, service connection was denied for the claimed residuals 
of in-service exposure to herbicides.  Appellate proceedings 
ensued in due course, following the appellant's testimony 
expressing disagreement with the denial.  At a May 1999 
Travel Board hearing, the appellant stated that he wished to 
withdraw the issue from appellate consideration.  
Accordingly, the appellant's claimed entitlement to service 
connection for the residuals of in-service exposure to 
herbicides is no longer before the Board for appellate 
review.

The Board has carefully reviewed all of the evidence of 
record relative to the appellant's remaining claims.  Having 
done so, the Board finds that this matter must be remanded 
for further development of the record.  


REMAND

The appellant is seeking service connection for PTSD, based 
upon claimed in-service, combat-related stressors.  As to his 
spinal disorders, he contends that he injured his back when 
he either fell, or jumped, from a tower during a PTSD 
"flashback," and that service connection is warranted for 
this disorder on a secondary basis.

The appellant's report of discharge from the armed forces 
reflects that he is the recipient of the Army Commendation 
Medal, the Parachutist Badge, the Vietnam Service Medal, and 
the Vietnam Campaign Medal with 60 device.  His military 
occupational specialty was radio operator.  In July 1992, the 
appellant underwent a VA psychiatric examination and was 
diagnosed to have PTSD as a result of experiences occurring 
during his military tenure.  Several other diagnoses of the 
disorder are of record.  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
.  capable of substantiation."  Further, the claim "need 
not be conclusive but only possible" in order meet the 
burden established in the statute.  Kandik v. Brown, 9 Vet. 
App. 434, 439 (1996).  In order for the appellant's claim to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A veteran seeking service connection for post traumatic 
stress disorder must satisfy the initial burden of submitting 
a well-grounded claim by furnishing (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App.  128 (1997).

Although not expressive of the ultimate merits of this 
matter, the appellant's claim of service connection for PTSD 
appears to be well grounded.  He has been diagnosed to have  
PTSD, which has been linked by competent medical opinion to 
one or more claimed experiences in Vietnam.  Through these 
reports, the appellant has proffered (1) medical evidence of 
a current disability, (2) medical or lay evidence of an in-
service stressor which has been presumed credible for the 
limited purpose of ascertaining whether the claim is well 
grounded, and (3) medical evidence of a nexus between some 
incident of service and the current PTSD disability.  See 
Cohen, supra.

Having provisionally found that the appellant's claim is well 
grounded does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  

An award of service connection for PTSD requires:  (1)  a 
clear medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 
§ 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Whether a claimant has a current medical diagnosis is 
determined by reference to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, (hereafter, "DSM-
IV").
DSM IV requires that in order for a valid diagnosis of PTSD 
to be rendered, the findings must reflect, inter alia, that 
the person displays persistent avoidance of stimuli 
associated with the trauma, as evidenced by the criteria as 
are set forth in the DSM IV.

The Board also notes that effective on November 7, 1996, 38 
C.F.R. § 4.125 was revised and now provides that, for VA 
rating purposes, a diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. 
§ 4.125 (1998).  DSM-IV significantly altered the diagnostic 
criteria for PTSD, including the criteria concerning what 
constitutes a recognizable stressor for the disorder. While 
verification of the actual occurrence of an alleged service 
stressor is a question for VA adjudicators, the question of 
whether a stressor is sufficient to result in PTSD (under the 
criteria of DSM-IV) is a medical determination for a 
qualified examiner or other mental health care provider. See 
Cohen, supra.     

The Board finds that the duty to assist has not been 
satisfied in this case.  Although the appellant has been 
diagnosed to have PTSD, and the linkage of that disorder to 
one or more in-service stressors is presumed to be credible 
for the limited purpose of ascertaining the plausibility of 
the claim, the Board notes that the appellant's claim has 
consistently been denied because of the lack of corroboration 
of claimed stressors.  However, although the appellant has 
claimed that these stressors occurred during combat service, 
a predicate determination has not been reached to date as to 
whether the appellant is a combat veteran.

Such a finding is critical.  As is noted above, under 38 
C.F.R. 3.304(f), one of the elements that must be evaluated 
in this matter is whether the appellant was exposed to a 
recognizable stressor during service.  The evidence to 
support such a finding  varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West 
v. Brown, 7 Vet. App.  70, 76 (1994).  Indeed, by law, the 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 90, 98 (1993).  
See also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

Further, if the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by 'credible evidence,'" 
Doran v. Brown, 6 Vet. App.  283, 289 (1994).  Stated 
alternatively, in order to grant service connection for PTSD 
to a non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  

The appellant has argued that he is a combat veteran.  
Available service records reflect that during his Vietnam 
tenure, he was assigned to Headquarters and Headquarters 
Company, 3rd Airborne Battalion, 503rd Infantry Regiment, 173rd 
Airborne Brigade as a radio operator.  However, the 
appellant's service personnel records do not reflect 
participation in any campaigns, and he has not been awarded 
any decorations, medals, or other awards to indicate 
participation in combat.  

While cognizant that the passage of years, and presumably the 
appellant's disorder,  may have caused lapses of memory, the 
Board notes that the appellant has been inconsistent in his 
reports of the awards that were rendered, or should have been 
rendered to him.  The appellant has otherwise maintained that 
he cannot recall any other details of his Vietnam tour, and 
that most of the operations in which he participated were 
classified.  

In short, although the appellant appears to have been 
assigned to a combat unit, the record is devoid of any 
mention of the appellant's participation in combat, the 
actual nature of the duties he performed in Vietnam.  
Although the appellant has reported that he is unable to 
recall any further details relative to his Vietnam duty, 
because this matter is being remanded for a specific attempt 
to corroborate his reported stressors, the appellant will be 
afforded an additional opportunity to provide further 
clarifying information.  

In particular, the appellant has alleged the following 
stressors:

1.  He was assigned to the Headquarters 
and Headquarters Company, 3rd/503d 
Battalion, 173rd Airborne Brigade in 
Vietnam from 1970 to 1971, and saw much 
combat in his duty as a radio operator 
who was attached to various other units.

2.  He stated that he was in combat at a 
firebase, and at locations "Duster 
Hill," "Happy Valley," an unspecified 
"mission in Cambodia," and at Landing 
Zone (LZ) Uplift.
	
3.  He stated that he was "wounded in 
battle at LZ Uplift," but that a Purple 
Heart was not awarded.

4.  He stated that he was sent to 
Cambodia with a "CIA agent" and a 
Master Sergeant from the U.S. 5th Special 
Forces Group, and that during this 
assignment he killed many enemy soldiers 
with a M-60 machine gun.

5.  He stated that when he participated 
in "Operation Texas Star," he was sent 
to a mountain posting where he was 
involved in fighting off a North 
Vietnamese Army attack where the soldiers 
around him were killed.  

Additionally, in a September 1994 letter, the appellant's 
daughter related that the appellant once told her that he and 
a friend were once disciplined by the Army for returning "16 
minutes" late from a party.  The appellant apparently told 
his daughter that military authorities chained him and his 
friend to a fence, where they were subjected to enemy 
mortaring without cover.  The appellant's daughter also 
stated that the appellant was once tasked to retrieve the 
legs, arms, and "what was left" of his "best friend's" 
head and chest.  The appellant's daughter, and the appellant, 
have not identified the individual who was confined to the 
fence with the appellant, or the appellant's "best friend" 
whose body parts were retrieved.  

Further, the Board notes that the appellant's accounts have 
not been referred to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), [(formerly, the United 
States Army and Joint Services Environmental Support Group 
(ESG)].  Although the RO may have assessed the appellant's 
reports as insufficient for research in this regard, VA's 
duty to assist the appellant in the development of his claim 
mandates that all appropriate sources be contacted in an 
effort to corroborate the appellant's claimed stressors.   

The Board notes that in a statement received with his March 
1992 claim, the appellant stated that he "applied for 
disability" with the VA Medical Center in Chillicothe, Ohio 
in 1974, and that all of his records were at the hospital.  
In subsequent correspondence, it was ascertained that in 
1974, the appellant was an employee at the VA Medical Center 
where he claimed treatment.  Although the RO attempted to 
obtain medical treatment records from that period, it did so 
without notifying that the appellant may have been employed 
by VA during the period in question.  In September 1993, the 
VA Medical Center reported that the "patient's record are no 
longer retrievable."  Upon remand, the RO will be directed 
to attempt to secure any medical and/or personnel records 
that may be available at the Chillicothe VA Medical Center.  

The Board notes that the appellant, his family, his friends, 
and his representative have all expressed frustration at what 
is perceived to be a continuing delay in the processing of 
these claims.  However, the Board points out that fulfillment 
of the duty to assist is not discretionary; it has no 
recourse in this matter but to ensure that all pertinent 
facts are before it prior to the time a decision is rendered.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
should seek the appellant's VA employee 
medical and personnel record that may be 
on file at the VAMC, Chillicothe, Ohio.

2.  Contemporaneously with its efforts as 
directed in paragraph 1 above:

a.  The RO should contact the 
appellant and request that he provide a 
comprehensive statement containing as 
much detail and information as possible 
concerning the specifics of the stressors 
which he alleges to have experienced 
while in the military.  This should 
include a detailed description of the 
events in question, and any other 
identifying information concerning any 
persons purportedly involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

In particular, the appellant is to 
be requested to provide the names, ranks, 
units, and any other clarifying 
information as to the identity of those 
individuals previously identified as his 
"friend," who was chained with him to a 
fence during a mortar bomb attack, and 
the individual who is identified as his 
"best friend," whose body parts were 
retrieved by the appellant. 
 
b.  Following receipt of this 
information, the RO will again attempt to 
contact the NPRC to secure a complete 
copy of the appellant's service personnel 
file, (to include copies of decorations, 
awards, attachment or reassignment 
orders, etc.) as well as attempt to 
secure corroborating information from any 
likely sources of information.  

c.  The RO should also cause the 
appellant's account to be researched by 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
[(formerly, the United States Army and 
Joint Services Environmental Support 
Group (ESG)].  In particular, the 
USASCRUR is to be requested to provide 
the operational history, or any other 
similar historical document, relative to 
Headquarters and Headquarters Company, 
3rd Airborne Battalion, 503rd Infantry 
Regiment, 173rd Airborne Brigade, for the 
period of the appellant's assignment, 
i.e., April 1970 to March 1971.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. A 
clarifying psychiatric examination may be 
ordered, in the discretion of the RO.  If 
any development is incomplete, including 
if the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.  38 C.F.R. § 4.2 
(1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.  In particular, the RO is to 
make a specific determination as to 
whether the appellant engaged in combat.  
Zarycki, supra.  If the appellant is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) are to be applied.  If the 
appellant is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, including any additional laws 
and regulations, and given the applicable 
time to respond thereto.   

Review of the appellant's claim of entitlement to service 
connection for chronic cervical, thoracic and lumbosacral 
strain as secondary to PTSD is deferred, pending the 
development and readjudication as is directed above.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, while this case is in remand status, 
the appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

The appellant is advised that although VA is required by 
statute and by case law to assist appellants in developing 
well-grounded claims, it is well-settled that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also 38 C.F.R. § 3.665 (1998).  

The Board is cognizant of the appellant's frustration in the 
processing of this case.  However, the Board takes this 
opportunity to advise the appellant that the conduct of the 
efforts as are directed above are necessary for a 
comprehensive and correct adjudication of his claim.  The 
appellant's cooperation is both critical and appreciated.  He 
is encouraged to provide as much detail as possible as to the 
stressors he claims occurred, and to any other development 
requested by the RO.  

The RO is advised that this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

  In particular, in July 1972, the appellant reported to a Board of officers that he had been 
awarded an "Infantryman's Badge," presumably a Combat Infantryman's Badge.  
However, during a July 1995 hearing, the appellant stated that he did not receive the 
award, because although he was in an infantry unit, he was a radio operator and his job was 
considered to be part of the Signal Corps.  (See transcript, page 4).  When queried as to 
this discrepancy, the appellant stated that his records had been "destroyed."  (See 
transcript, page 7).   

